Citation Nr: 0001695	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-03 159A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is eligible for educational assistance 
benefits under Chapter 1606 (formerly Chapter 106), Title 10, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel




INTRODUCTION

The appellant served in the United States Naval Reserve 
(USNR) from January 1988 to May 1993, including on active 
duty for training from January 1988 to July 1988.  His claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 1997 determination of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).


FINDINGS OF FACT

1.  The appellant served in the Selected Reserve.

2.  The Department of Defense (DOD) established July 22, 1988 
as the appellant's date of basic eligibility for Chapter 1606 
benefits, and November 21, 1992 as the appellant's date of 
eligibility termination for Chapter 1606 benefits.


CONCLUSION OF LAW

The appellant does not meet the eligibility criteria for 
educational assistance benefits under Chapter 1606, Title 10, 
United States Code.  10 U.S.C.A. § 16132 (West 1991); 38 
C.F.R. § 21.7540 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to Chapter 1606 
educational benefits because he was forced to separate from 
the USNR due to circumstances beyond his control.  He alleges 
that while he was serving in 1991, his wife left him and 
their three-year old child.  By assuming the role of his 
child's sole caregiver, he was not able to perform all of his 
USNR duties and occasionally missed training.  The appellant 
claims that he had limited resources for childcare and knew 
that he would not be able to leave his child during the 
annual 18-day period of active duty for training.  Therefore, 
he discussed his options with his commanding officer and 
three department heads.  They suggested that he accept a 
parental hardship discharge.  The appellant agreed to do so 
only after he was assured that an early discharge based on 
parental hardship would not affect his entitlement to various 
veterans' benefits after separation from service.

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
Specifically, an individual who after June 30, 1985, enlists, 
reenlists or extends an enlistment in the Selected Reserve 
for a period of not less than six years, or is appointed as a 
reserve officer and agrees to serve in the Selected Reserve 
for a period of not less than six years in addition to any 
other period of obligated service in the Selected Reserve 
and, before completing initial active duty for training has a 
high school diploma or its equivalent, is entitled to 
educational assistance under Chapter 1606.  10 U.S.C.A. 
§ 16132 (West 1991).  Regulations provide that a 
determination of an individual's eligibility for Chapter 1606 
benefits is to be made by the Armed Forces.  38 C.F.R. § 
21.7540(a) (1999).

In this case, a DD Form 2384 (Selected Reserve Educational 
Assistance Program (GI Bill) Notice of Basic Eligibility) and 
computerized DOD data reflect that the appellant had service 
in the Selected Reserve, and that his initial period of 
obligation was six years.  In July 1988, he was found 
eligible for Chapter 1606 benefits.  Thereafter, he received 
such benefits for enrollment extending from June 1989 to 
February 1991.  In March 1993, the RO informed the veteran by 
letter that he was no longer eligible for Chapter 1606 
benefits because of his unsatisfactory performance in the 
USNR. 

In March 1997, the appellant submitted a claim of entitlement 
to Chapter 1606 benefits for an educational program that had 
allegedly begun in January 1997.  He also submitted a 
registration form and a student class schedule change from 
Carl Sandberg College confirming that he was enrolled in 
courses during the spring term of 1997.  By letter dated 
April 1997, the RO informed the appellant that it had denied 
his claim for Chapter 1606 education benefits on the basis 
that DOD had terminated his eligibility for such benefits, 
effective February 23, 1991.  This appeal ensues from the 
RO's April 1997 determination.

According to a copy of Certification of Military Service 
submitted by the appellant, the appellant left the Selected 
Reserve on May 27, 1993.  Computerized DOD data note July 22, 
1988 as the appellant's date of basic eligibility for Chapter 
1606 benefits, and November 21, 1992 as the appellant's date 
of eligibility termination for Chapter 1606 benefits.  The 
appellant challenges the eligibility termination date 
established by DOD presumably on the basis that because his 
discharge was involuntarily and he is willing to reenlist, 
the termination date should be disregarded.  The Board 
acknowledges the appellant's contention; however, it has no 
legal authority to determine eligibility for Chapter 1606 
benefits or to correct an inaccurate DOD-verified eligibility 
termination date.  The regulations clearly reflect that 
determinations of eligibility for Chapter 1606 benefits are 
within the sole purview of the Armed Forces.  No such 
authority has been delegated to any other source.

The appellant asserts that he is willing to reenlist in the 
Selected Reserve for the purposes of reestablishing his 
eligibility for Chapter 1606 benefits and obtaining self-
satisfaction.  Certainly the appellant is free to do so.  
However, until DOD verifies that the appellant is once again 
eligible for Chapter 1606 benefits, the Board cannot so 
decide.  

The appellant also asserts that a favorable decision is 
warranted because he was misled into believing that his early 
discharge would not terminate his eligibility for educational 
benefits.  However, even assuming the appellant was 
incorrectly advised regarding the effect of his separation 
from USNR, the Board is not authorized to award payment of 
benefits where statutory requirements for such benefits are 
not met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see 
also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding 
that, although it is regrettable that a claimant may have 
received inaccurate advice regarding his eligibility for VA 
educational assistance benefits, this fact does not create a 
legal right to benefits where such benefits are otherwise 
precluded by law). 

The VA is charged with administering the law as it is 
written, and as noted above, governing legal criteria 
specifically exclude an award of benefits absent the 
establishment of eligibility by DOD.  Should the appellant 
successfully challenge the accuracy of his eligibility 
termination date of November 21, 1992 through the proper 
channels, the Board might then be in a position to reconsider 
his claim.  At present, however, the Board is without legal 
authority to grant the benefit sought on appeal.

Based on the foregoing, the Board finds that the appellant is 
not eligible for educational benefits under Chapter 1606, 
Title 10, United States Code.  The law in this case is 
dispositive; therefore, the appellant's claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for educational assistance benefits under Chapter 
1606, Title 10, United States Code, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

